Citation Nr: 1722847	
Decision Date: 06/20/17    Archive Date: 06/29/17

DOCKET NO.  15-27 451	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for B-cell chronic lymphocytic lymphoma (CLL), to include as due to Agent Orange exposure.

2.  Entitlement to service connection for peripheral neuropathy of the bilateral upper and lower extremities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran, spouse, daughter, and his friend



ATTORNEY FOR THE BOARD

P. Meehan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1961 to October 1964.

This matter comes before the Board of Veteran's Appeals (Board) on appeal from an April 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

The Veteran, his wife, his daughter, and his friend testified before the undersigned Veterans Law Judge (VLJ) at an October 2015 videoconference hearing.  A transcript of this hearing is of record.

In a November 2015 decision, the Board denied these issues.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (CAVC).  In an Order dated in March 2017 pursuant to a Joint Motion for Remand (JMR), CAVC vacated the Board's November 2015 decision and remanded this issue back to the Board for development consistent with the JMR.  The appeal is once again before the Board.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


      FINDINGS OF FACT

1.  The Veteran's currently diagnosed B-cell CLL is not related to his active duty service or manifested within one year of separation from service.

2.  The Veteran's currently diagnosed peripheral neuropathy of the bilateral upper and lower extremities is not related to his active duty service.


CONCLUSIONS OF LAW

1.  The criteria to establish entitlement to service connection for B-cell CLL, to include as due to exposure to Agent Orange, have not been met.  38 U.S.C.A. §§  1101, 1110, 1112, 1113, 1116, 5107 (West 2014); 38 C.F.R. §§  3.102, 3.159, 3.303, 3.307, 3.309 (2016).

2.  The criteria to establish entitlement to service connection for peripheral neuropathy of the bilateral upper and lower extremities, to include as due to exposure to Agent Orange, have not been met.  38 U.S.C.A. §§  1101, 1110, 1112, 1113, 1116, 5103A, 5107 (West 2014); 38 C.F.R. §§  3.102, 3.102, 3.159, 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

  Service Connection 

The Veteran is seeking service connection for B-cell CLL, and peripheral neuropathy of the bilateral upper and lower extremities, asserting that they are due to his exposure to Agent Orange during service.  As noted above, this issue was previously denied by the Board and is the subject of the JMR.  The parties to the JMR agreed that remand was warranted because the Board did not address the probative value of a statement submitted by the Veteran's spouse.  Accordingly, the Board will address that evidence in detail below.  All other relevant laws and facts were cited in the previous decision, and there are no further deficiencies.  Therefore, the Board will focus solely on the probative weight this specific statement has on the Veteran's claim, namely the assertion by the spouse that the Veteran said he served in Vietnam.

VA law provides that, for disability resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service, during a period of war, or other than a period of war, the United States will pay to any veteran thus disabled and who was discharged or released under conditions other than dishonorable from the period of service in which said injury or disease was incurred, or preexisting injury or disease was aggravated, compensation, except if the disability is a result of the veteran's own willful misconduct or abuse of alcohol or drugs.  38 U.S.C.A. §§ 1110, 1131 (West 2014). 

Entitlement to service connection on a direct basis requires (1) evidence of current nonservice-connected disability; (2) evidence of in-service incurrence or aggravation of disease or injury; and (3) evidence of a nexus between the in-service disease or injury and the current nonservice-connected disability.  38 C.F.R. § 3.303 (a); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Service connection on a secondary basis requires (1) evidence of a current nonservice-connected disability; (2) evidence of a service-connected disability; and (3) evidence establishing that the service-connected disability caused or aggravated the current nonservice-connected disability.  38 C.F.R. § 3.310(a),(b); Wallin v. West, 11 Vet. App. 509, 512 (1998). 

Presumptive service connection for chronic diseases may alternatively be established by way of continuity of symptomatology under 38 C.F.R. § 3.303(b). Continuity of symptomatology may be shown by demonstrating "(1) that one of the enumerated diseases was noted during service or within the presumptive period; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307   (2007); see also Davidson v. Shinseki, 581 F.3d 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  However, the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331   (Fed. Cir. 2013).

For specific enumerated diseases designated as "chronic," there is a presumption that such chronic disease was incurred in or aggravated by service even though there is no evidence of such chronic disease during the period of service.  This presumption applies to veterans who served 90 days or more during a period of war or after December 31, 1946.  In order for the presumption to attach, the disease must have become manifest to a degree of 10 percent or more within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic." When the disease identity is established (leprosy, tuberculosis, multiple sclerosis, etc.), there is no requirement of evidentiary showing of continuity.  38 C.F.R. § 3.303(b).

In addition to the presumption of service connection for chronic diseases, there are certain presumptions applicable to veterans who served in Vietnam, or who were otherwise exposed to herbicide agents.  A veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  The last date on which such a veteran shall be presumed to have been exposed to an herbicide agent shall be the last date on which he or she served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975.  "Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii).

The diseases associated with herbicide exposure, under VA law include cancer and, early-onset peripheral neuropathy, but only if the peripheral neuropathy manifests as 10 percent disabling within one year of herbicide exposure.  Such diseases shall be service connected if a veteran was exposed to a herbicide agent during active military, naval, or air service, if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied.  See 38 C.F.R. § 3.309(e).

      Analysis
      
The Board has thoroughly reviewed all the evidence in the claims file, and has an obligation to provide an adequate statement of reasons or bases supporting its decision.  See 38 U.S.C.A. § 7104  (West 2014); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  While the Board must review the entire record, it need not discuss each piece of evidence.   Id.  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  It should not be assumed that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Id.   

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Caluza v. Brown, 7 Vet. App. 498, 506   (1995).  Equal weight is not accorded to each piece of evidence contained in the record, and every item of evidence does not have the same probative value.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Id.   

The Veteran asserts that his currently diagnosed CLL is the result of his exposure to Agent Orange while serving in Vietnam, and that his peripheral neuropathy was caused or aggravated by his CLL.  

There are no official records showing that the Veteran served in Vietnam (either onshore or offshore).  The Veteran argues however, that while his primary duties took place on board a naval ship, he was sometimes assigned "Battalion Landing Team Temporary Assignment Duty" (TAD), which required his presence onshore in Vietnam.  He also claims that the activities during his time period in service were clandestine, which explains why there are no records.
      
Military service records do confirm that the Veteran was assigned to the 2nd Battalion, 9th Marines, 3rd Marine Division, that he served aboard the U.S.S. Renville (February 1, 1963 to February 5, 1963), U.S.S. Pickaway (February 10, 1963 to February 21, 1963), U.S.S. Princeton (March 5, 1963 to March 27, 1963), and U.S.S. General C. Breckenridge (June 1, 1963 to June 21, 1963), and that his military occupational specialty was Disbursing Manager.  The records also show that these ships sailed to and from Okinawa, the Philippines, Hong Kong, Taiwan, Japan, and Korea.  Although not dispositive, the Veteran's certificate of discharge reflects no medals indicative of Vietnam service.  He received a Good Conduct Medal and Rife Qualification Badge.  His October 1964 separation examination yielded normal results.

Post-service private treatment records document that the Veteran was diagnosed with B-cell CLL in June 2008.  Until November 2011, the Veteran's CLL had remained asymptomatic.  He underwent treatment cycles of chemotherapy from November 2011 to March 2012. 

In March 2012, the Veteran complained of increased neuropathic pain in his feet, right greater than left, and lower legs.  The Veteran's private treating physician recorded that the Veteran had been experiencing worsening pain between cycles.  His physician then diagnosed him with lower extremity peripheral neuropathy worsening with chemotherapy.  

Also in March 2012, a private neurologist reviewed the Veteran's symptoms and reported that the Veteran had a family history of hereditary neuropathy.  The Veteran's father had high arches and a painful peripheral neuropathy, and his brother and daughter had peripheral neuropathy and intrinsic foot disorders.  Following a review of the Veteran's neurologic examination and his current medications, the private neurologist diagnosed him with drug-induced and hereditary peripheral neuropathy.  He noted that the Veteran's symptoms should improve because his pain and hypersensitivity showed mild improvement upon discontinuation of his chemotherapy treatment.

In October 2012, private treatment records document that the Veteran sought treatment for bilateral hand and foot neuropathic pain.  His private treating physicians explained that the Veteran had significant neuropathy familial issues along with aggravation by the chemotherapy treatments for his CLL.

As discussed in the previous Board decision, the Veteran is not entitled to presumptive service connection for CLL as a chronic disease, because only early-onset peripheral neuropathy is considered a presumptive disease for exposure to herbicides.  Evidence showed that his CLL did not manifest within one year of separation from service, and that his peripheral neuropathy was hereditary.  Therefore, to the extent that the Veteran argues that his peripheral neuropathy of the bilateral upper and lower extremities were caused or aggravated by his CLL, the Veteran must first establish that he is entitled to service connection for CLL.  See 38 C.F.R. 3.310 (2016); Allen v. Brown, 7 Vet. App. 439, 448 (1995).  Thus, the fundamental issue turns on whether the Veteran was exposed to Agent Orange, as he believes that such exposure is the only basis for having developed CLL.

The April 2015 statement explained that they were married in September 1968, nearly four years after he was discharged from the Marine Corps, and that she heard him speak about his time overseas in Vietnam.  There is no question that the Veteran's spouse is competent to relate what the Veteran said to her as she remembers it. Thus, her competency is not at issue.  Rather, it is the credibility of the spouse's recent account which the Board finds is lacking.  It has been well over four decades since the Veteran left service and memories may fade or change over time.  Further, the Board recognizes the possibility of self-interest which the spouse of a VA claimant may have in a Veteran's claim for monetary benefits.  While the Board must consider all competent lay assertions, in determining the credibility of such assertions, the Board may properly consider the personal interest one has in a case.  See Pond v. West, 12 Vet. App. 341, 345 (1999); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (interest may affect the credibility of testimony).  Therefore, the Board finds that the Veteran's in-service and post-service records are far more credible and probative than this statement made decades after discharge.  

In sum, the Board finds that notwithstanding the spouse's April 2012 statement, the Veteran had no service in the Republic of Vietnam during the presumptive period, he was not actually exposed to herbicide agents during his service; B-cell CLL, and peripheral neuropathy of the bilateral upper and lower extremities, are not directly related to service; and B-cell CLL did not manifest to a degree of 10 percent or more within one year of service separation.  As such, the Board concludes that service connection for claimed B-cell CLL and peripheral neuropathy is not warranted.  In reaching these conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against each claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

      Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016); see also Quartuccio v. Principi, 16 Vet. App. 183   (2002); Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Regarding the notice requirements, the Board finds that they have been satisfied by the January 2013 notification letter. 

The Board also concludes that the duty to assist has been satisfied as all pertinent service records, post-service treatment records, and lay statements are in the claims file. 

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  In this case, VA did not provide the Veteran with an examination and did not obtain a medical opinion as to the origins of the Veteran's CLL or peripheral neuropathy of the bilateral upper and lower extremities.  The Board finds that as there is no evidence of an indication that the Veteran's CLL or peripheral neuropathy of the bilateral upper and lower extremities may be associated with the Veteran's period of service, an examination is not required here, even under the low threshold of McLendon.

For the above reasons, the Board finds that VA has fulfilled its duties to notify and assist the Veteran.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of the claims.


ORDER

Entitlement to service connection for B-cell CLL, to include as due to Agent Orange exposure,  is denied.

Entitlement to service connection for peripheral neuropathy of the bilateral upper and lower extremities, to include as due to Agent Orange exposure, is denied.  




____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


